DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite for the recitation “wave-like fibers.”  It is unclear how said fibers are like waves.  Are the fibers like waves in movement, shape, size, color, or some other attribute?  Claim 5 is similarly rejected.  Claims 2-4 and 6-8 are also rejected for their dependency upon claims 1 and 5.  For the purposes of examination, the claims are interpreted as being limited to fibers arranged in a periodic wave pattern as shown in Figure 1 of the specification.  
Claim 2 is indefinite for the recitation “a portion of said central fabric layer is thicker to provide better push-up effects.”  First, it is unclear what said portion is thicker than.  Without a reference point to thickness, the “thicker” recitation is relative and indefinite.  The term “thicker” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Second, it is unclear what the push-up effect is better than. Without a starting reference point to said effect, the “better” recitation is relative and indefinite.  The term “better” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Third, the scope of “push-up effects” is unclear.  Looking to the specification for clarification, said “push-up effect” is with reference to a part of a bra cup made from a spacer fabric.  However, since the claim is drawn to a spacer fabric and not a bra, the scope of “push-up effect” is indefinite.  Claim 6 is similarly rejected.  
Claim 3 is indefinite for the recitation that the second fabric layer “is in close contact with the skin of a wearer of said spacer fabric.”  First, the claim lacks proper antecedent basis for a wearer and the skin thereof.  Note claim 1 is drawn to a spacer fabric, not a garment.  Second, the scope of “close contact” is relative.  The term “close” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Claim 7 is similarly rejected.  


Claim Interpretation
The phrase “adaptive thicknesses” is interpreted as varied with different thicknesses, as set forth in the specification, section [0016]).  


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 5, and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 105442163 issued to Chen et al.
Chen discloses a spacer fabric made on a flat knitting machine, wherein said fabric comprises different thicknesses of the spacer gap (abstract).  Note knit spacer fabrics by definition comprise first and second fabric layers made of knit yarns, said fabric layers spaced apart and connected by spacer pile yarns, looped back and forth between the two fabric layers.  See Chen’s Figure 1, which depicts first and second knit fabrics spaced apart and interconnected by spacer yarns undulating in a periodic wave pattern, wherein the space between the first and 
Regarding claims 2 and 6, the disclosed thicker regions of Chen’s spacer fabric are capable of a “push-up effect” when said spacer fabric is employed as a bra.  Hence, claims 2 and 6 are also anticipated by the Chen reference.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over CN 105442163 issued to Chen et al. in view of US 2015/0259834 issued to Hsiao. 

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the polyester fibers of Chen with polyurethane fibers in one layer of the spacer fabric in order to provide a non-slip effect when said spacer fabric is employed as underwear (e.g., bra).  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.  In re Leshin, 125 USPQ 416.  Such a modification would have yielded predictable results to the skilled artisan.  Therefore, claims 3 and 7 are rejected as being obvious over the cited prior art.  
Regarding claims 4 and 8, Chen fails to teach the formation of patterns in one fabric layer of the spacer fabric.  However, as noted above, Hsiao teaches a spacer fabric having a first upper fabric layer knitted with a Jacquard pattern therein.  As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Chen spacer fabric with a Jacquard pattern in order to provide decorative effects to said spacer fabric.  Such a modification would have yielded predictable results to the skilled artisan. Therefore, claims 4 and 8 are rejected as being obvious over the cited prior art.  
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0259834 issued to Hsiao in view of CN 105442163 issued to Chen et al.
Hsiao discloses a spacer fabric suitable for use as a bra, said spacer fabric comprising an upper fabric layer knitted of polyethylene terephthalate (PET) fibers and polyurethane (PU) fibers, a lower fabric layer knitted of PU fibers, and a central fabric layer interposed therebetween and knitted of wave-like PET fibers (abstract and section [0020]).  The upper fabric layer may be knitted with a decorative Jacquard pattern (section [0019] and Figure 4).  The lower fabric layer comprised of PU fibers provides “mild stickiness” (i.e., non-slip effect) to a wearer’s skin when said spacer fabric is employed as a bra (abstract and section [0020]).  
Thus, Hsiao teaches the invention of applicant’s claims with the exception that the spacer fabric is knit on a flat knitting machine and comprises an “adaptive thickness in accordance with a predetermined thickness pattern.”  However, such variable thickness knit spacer fabrics are known in the art.  For example, Chen discloses a spacer fabric made on a flat knitting machine, wherein said fabric comprises different thicknesses of the spacer gap (abstract).  Note knit spacer fabrics by definition comprise first and second fabric layers made of knit yarns, said fabric layers spaced apart and connected by spacer pile yarns, looped back and forth between the two fabric layers.  See Chen’s Figure 1, which depicts first and second knit fabrics spaced apart and interconnected by spacer yarns undulating in a periodic wave pattern, wherein the space between the first and second fabrics is different in thick and thin portions of the fabric. The different thicknesses are formed by changing the length of looped pile spacer yarns, which is controlled by adjusting the distance between the two needle bars of the flat knitting machine (abstract, claim 1, and page 2, lines 6-7).  In one embodiment, the knit spacer fabric is made of terylene polyester yarns and comprises a thicker region C surrounded by thinner regions A, B, D, and E (page 3, 
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Hsiao spacer fabric with differential thicknesses as taught by Chen.  Motivation to do so would be to provide thicker or thinner portions of the spacer fabric for a particular intended use (e.g., bra).  Such a modification would have yielded predictable results to the skilled artisan (e.g., providing more or less support and/or cushioning in certain portions depending upon the spacer fabric thickness).  Therefore, claims 1-8 are rejected as being obvious over the cited prior art.  
 

Conclusion
The art made of record and not relied upon is considered pertinent to applicant’s disclosure.  The following references teach knit spacer fabrics:
US 5,589,245 issued to Roell.
US 2015/0064412 issued to Hsiao.
US 2015/0376823 issued to Daube.
US 2019/0082758 issued to Lin.
US 2019/0085485 issued to Lin.
US 2019/0218694 issued to Lin.
US 2020/0181813 issued to Meir.
US 2020/0224343 issued to Hsiao.
US 2020/0307150 issued to Wang.
US 2020/0354867 issued to Mueller.
US 2021/0086470 issued to Lin.
US 2021/0115600 issued to Sun.
CN 105951294 issued to Zhang.
EP 3702501 issued to Cheng.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cheryl Juska whose telephone number is (571)272-1477.  The examiner can normally be reached on 10 am - 6 pm, Monday - Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Cheryl Juska/Primary Examiner
Art Unit 1789                                                                                                                                                                                                        May 21, 2021